Citation Nr: 0401340	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously-declared forfeiture of Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from December 1941 until his 
death in June 1942.  The appellant is seeking benefits as the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appeal.

2.  In a decision of November 1955, the VA determined that 
the appellant had forfeited all accrued or future gratuitous 
benefits under laws administered by the VA due to fraud. 

3.  The appellant did not file an appeal of the decision of 
November 1955 within one year of notification.

4.  Evidence received since the November 1955 decision does 
not bear directly and substantially on the specific matter 
under consideration.


CONCLUSIONS OF LAW

1.  The November 1955 decision which determined that the 
appellant had forfeited all accrued or future gratuitous 
benefits under laws administered by the VA due to fraud is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104 (2003).

2.  No new and material evidence has been received since the 
decision of November 1955 which declared forfeiture of VA 
benefits, and the matter has not been reopened.  38 U.S.C.A. 
§§ 5108, 6103(a) (West 2002); 38 C.F.R. §§ 3.156, 3.901 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant concerning certain aspects of claim development. 
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq.).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of a 
letter dated in May 2002, as well as the statement of the 
case issued in December 2002, the RO explained the basis of 
the prior forfeiture decision and the need for new and 
material evidence to reopen the claim, and explained why 
evidence submitted since the prior determination was not new 
and material.  With respect to the duty to assist, the Board 
emphasizes that this claim is legal in nature.  Therefore, 
there is no reasonable basis to assist the appellant with 
obtaining VA or private medical records or other types of 
government records.  The appellant has had the opportunity to 
present evidence and argument in support of her appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in October 2000, the amended 
regulations are not for application.

Analysis

Review of the claims folder reveals that the veteran had 
service from December 1941 until his death in June 1942.   
The appellant filed an original application for VA death 
benefits in March 1949.  At that time she reported that she 
was the veteran's widow.  In an affidavit dated in May 1949, 
the appellant stated that she had not remarried since the 
veteran's death.  In a VA Form 8-549 received in August 1949, 
the appellant checked a box indicating that she had not lived 
as the wife of any man since the death of the veteran.  She 
also stated that she had no children.  In an application  
dated in March 1949, the appellant again stated that she had 
not remarried since the veteran's death.  In a letter dated 
in May 1952, the RO notified the appellant that she had been 
granted an award of death compensation as the veteran's 
unremarried widow.  She was informed that if she remarried 
she should not thereafter endorse any check made payable to 
her as the unremarried widow, and that payments of 
compensation for a widow will be discontinued upon her 
remarriage.  

In October 1954, the RO received a letter from someone who 
stated that the appellant had been cheating the United States 
government by continuing to receive her pension even though 
she had been living for many years with a man with whom she 
had already had four children.  The informant stated that 
when investigators from the VA had visited the appellant she 
had sent away her husband and children and presented herself 
to the VA investigators as still being a widow.  The RO 
requested a field examination in November 1954.  The report 
shows that witnesses confirmed the account given by the 
informant.  A deposition dated in March 1955 from the 
appellant shows that she admitted that she had lived in the 
relationship of husband and wife with a man since the latter 
part of 1948 or early 1949, and that she had four children 
with him.  She reported that she had not been legally or 
ceremonially married to him because she had been told that 
her VA benefits would be stopped.  She described her 
relationship to the man as living in the same house like a 
man and wife without the benefit of matrimony.  She stated 
that she cooked  for him, washed clothes, slept in the same 
bed with him, kept the home for him, and washed his clothes.  
She also reported that he discharged the duties of a husband 
to her and supported her before she received her VA benefits.  
She admitted that she had gone to public places with the man 
and introduced themselves as husband wife.  She also reported 
that neighbors considered them to be husband and wife.  She 
admitted that she and the man had been living in the 
relationship of man and wife when she filed her claim for VA 
benefits.  She said that she did not state this fact to the 
VA because she had heard that she would not receive benefits.  
Depositions from several other witnesses, including the man 
with whom the appellant was living, contain the same 
information.  

In November 1955, the VA's Central Committee on Waivers and 
Forfeitures issued a decision in which it determined that the 
appellant's fraudulent attempts to obtain VA benefits 
resulted in forfeiture of benefits.  The appellant was 
notified of the decision, but did not file an appeal.  
Therefore, the decision is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).  A VA benefits claimant who has been the 
subject of a final decision declaring forfeiture of 
eligibility for VA benefits may have that final decision 
reopened upon the presentment of new and material evidence.  
Trilles v. West, 13 Vet. App. 314, 325 (2000).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim." Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

In this case, the appellant's forfeiture of VA benefits was 
premised on fraud.  VA law and regulation provides as 
follows: whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for VA 
benefits (except laws pertaining to insurance benefits) shall 
forfeit all rights, claims, and benefits under all VA laws 
(except laws pertaining to insurance benefits). 38 U.S.C.A. § 
6103(a); 38 C.F.R. § 3.901(a).  In the decision, the VA held 
that there had been forfeiture of benefits, finding that the 
appellant had knowingly submitted false evidence in her claim 
for death benefits.  In that decision, the VA considered the 
claims filed by the appellant and the report of a VA field 
investigation with associated statements and depositions.

Evidence received since the decision consists of a copy of a 
death certificate which indicates that the man with whom the 
appellant lived from 1948 or early 1949 had died in October 
1979.   She also presented an affidavit dated in May 1977 in 
which she admitted living with a man as husband and wife 
after the veteran's death, but stated that they were not 
legally married.  

Upon review of this evidence, the Board finds that it is not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, although the evidence is new in that it was not 
previously of record, none of the evidence bears directly and 
substantially on the specific matter for consideration, i.e., 
whether the appellant knowingly made or conspired to make 
false or fraudulent statements in attempting to secure VA 
benefits such that forfeiture was proper.

The appellant's statements primarily allege entitlement to VA 
dependency and indemnity compensation, asserting that her 
marriage to the veteran should again be recognized because 
her second spouse had died.  However, that is not relevant to 
the appellant's previous actions that resulted in forfeiture, 
which is the crux of the issue on appeal.  Where an 
appellant's newly submitted evidence relates to the death of 
her cohabitant, and not to the issue of fraud, the evidence 
is not new and material.  See Reyes v. Brown, 7 Vet. App. 
113, 115 (1994).

Regarding her assertion that she was not legally married to 
the man with whom she lived after the veteran's death (and 
therefore had not committed fraud by claiming benefits as an 
unremarried widow), the Board notes that this assertion is 
not new as the same assertion was contained in her deposition 
which was previously considered at the time of the 1955 
forfeiture.  In addition, the Board notes that the assertion 
that she was not legally married is also not relevant to the 
question of whether she committed fraud.  In this regard, the 
Board notes that in her VA Form 8-549 received in August 
1949, the appellant checked a box indicating that she had not 
lived as the wife of any man since the death of the veteran.  
She later admitted to the filed investigator that she had in 
fact lived in such a husband/wife relationship.  Thus, the 
previous finding of fraud was based on more than simply her 
denial of having a legal marriage.  The additional evidence 
submitted is not new and material evidence and does not tend 
to show that she had not made the false statements and had 
not committed the fraudulent acts.  Accordingly, the 
appellant's additional evidence fails to establish a current 
basis for reopening the determination.

In conclusion, because the Board finds no new and material 
evidence within the meaning of VA regulation, the matter is 
not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
appeal is denied.


ORDER

As there is no new and material evidence, the previously-
declared forfeiture of VA benefits is not reopened.  The 
appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



